
	
		I
		112th CONGRESS
		2d Session
		H. R. 3792
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Rogers of
			 Kentucky (for himself, Mr.
			 Yarmuth, and Mr. Guthrie)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  special resource study to evaluate the significance of the Mill Springs
		  Battlefield located in Pulaski and Wayne Counties, Kentucky, and the
		  feasibility of its inclusion in the National Park System, and for other
		  purposes.
	
	
		1.Battle of mill springs
			 study
			(a)FindingsCongress
			 finds as follows:
				(1)In 1994, the Mills
			 Springs Battlefield in Pulaski and Wayne Counties in Kentucky was designated as
			 a National Historic Landmark by the Department of Interior.
				(2)The Battle of Mill
			 Springs was the first significant Union victory in the western theater of the
			 Civil War.
				(3)The outcome of the
			 Battle of Mill Springs, along with Union victories at Fort Henry and Fort
			 Donelson paved the way for a major battle at Shiloh, Tennessee.
				(4)In 1991, the
			 National Park Service placed the Mill Springs Battlefield on a list of
			 endangered battlefields, noting the impact of this battle to the course of the
			 Civil War.
				(5)In 1992, the Mill
			 Springs Battlefield Association formed, and utilizing Federal, State, and local
			 support has managed to preserve important tracts of the battlefield, construct
			 an interactive visitor center, and educate the public about this historic
			 event.
				(6)There is strong
			 community interest in incorporating the Mill Springs Battlefield into the
			 National Park Service.
				(7)The Mill Springs
			 Battlefield Association has expressed its desire to give the preserved
			 battlefield as a gift to the United States.
				(b)DefinitionsFor
			 purposes of this Act:
				(1)Mill springs
			 battlefieldThe term Mill Springs Battlefield means
			 the area encompassed by the National Historic Landmark designations relating to
			 the 1862 Battle of Mill Springs located in the counties of Pulaski and Wayne in
			 Kentucky.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(c)StudyNot
			 later than 3 years from the date funds are made available, the Secretary shall
			 conduct a special resource study to evaluate the significance of the Mill
			 Springs Battlefield in Kentucky, and the feasibility of its inclusion in the
			 National Park System.
			(d)Criteria for
			 studyThe Secretary shall conduct the study authorized by this
			 Act in accordance with 8(b) of Public Law 91–383 (16 U.S.C. 1a–5(b)).
			(e)Content of
			 studyThe study shall include an analysis of the
			 following:
				(1)The significance
			 of the Battle of Mill Springs to the outcome of the Civil War.
				(2)Opportunities for
			 public education about the Civil War in Kentucky.
				(3)Operational issues
			 that should be considered if the National Park System were to incorporate the
			 Mill Springs Battlefield.
				(4)The feasibility of
			 administering the Mill Springs Battlefield considering its size, configuration,
			 and other factors, to include an annual cost estimate.
				(5)The economic,
			 educational, and other impacts the inclusion of Mill Springs Battlefield into
			 the National Park System would have on the surrounding communities in Pulaski
			 and Wayne Counties.
				(f)Notification of
			 private property ownersUpon commencement of the study, owners of
			 private property connected to the battlefield will be notified of the study’s
			 commencement and scope.
			(g)Submission of
			 reportUpon completion of the study, the Secretary shall submit a
			 report on the findings of the study to the Committee on Natural Resources of
			 the House of Representatives and to the Committee on Energy and Natural
			 Resources of the Senate.
			
